                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

           v.

LEE ELBAZ,                          Criminal Action No. TDC-18-157
  a/k/a “Lena Green,”

           Defendant




                   THE GOVERNMENT’S MOTIONS IN LIMINE
                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

MOTION IN LIMINE #1: MOTION FOR PRETRIAL DETERMINATION OF
ADMISSIBILITY OF EMAILS AS CO-CONSPIRATOR STATEMENTS ................................ 2

          I.         Relevant Background .............................................................................................. 2

                     A.         The Charged Conduct ................................................................................. 2

                     B.         Recovery of the Emails at Issue .................................................................. 3

          II.        Argument ................................................................................................................ 4

                     A.         Applicable Law Governing Admissibility of Co-Conspirator
                                Statements ................................................................................................... 4

                     B.         Evidence of the Conspiracy ........................................................................ 6

                                1.         Admissions by the Defendant ......................................................... 6

                                2.         Co-Conspirator Admissions ............................................................ 6

                                3.         Internal Scripts and Training Materials .......................................... 7

                                4.         Other Evidence................................................................................ 7

                     C.         Admissibility of the Co-Conspirator Statements ........................................ 8

MOTION IN LIMINE #2: MOTION TO CLARIFY ADMISSIBILITY OF
DOCUMENTS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11) ............................ 8

          I.         Relevant Background .............................................................................................. 9

          II.        Argument ................................................................................................................ 9

MOTION IN LIMINE #3: MOTION TO EXCLUDE HEARSAY STATEMENTS OF
THE DEFENDANT ...................................................................................................................... 10

          I.         Relevant Background ............................................................................................ 10

          II.        Argument .............................................................................................................. 11

MOTION IN LIMINE #4: MOTION FOR USE OF TRANSCRIPTS OF RECORDED
CONVERSATIONS ..................................................................................................................... 12

          I.         Relevant Background ............................................................................................ 12
     II.   Argument .............................................................................................................. 13

MOTION IN LIMINE #5: MOTION TO PRECLUDE IMPEACHMENT OF
WITNESSES WITH DOCUMENTS AUTHORED BY LAW ENFORCEMENT ..................... 14
       The United States of America respectfully submits this memorandum in support of five

motions in limine.

                                        INTRODUCTION

       First, the Government seeks a pretrial ruling that the Government has established the

charged conspiracy by a preponderance of evidence. As a result, the Government may admit

statements of representatives of Yukom, BinaryBook, and/or BigOption as co-conspirator

statements made in furtherance of the conspiracy pursuant to Federal Rule of Evidence

801(d)(2)(E).

       Second, the Government seeks a pretrial ruling on the admissibility of certain third-party

business records pursuant to Federal Rules of Evidence 902(11) and 803(6)(A)-(C). The relevant

records were accompanied by sworn certifications provided by the producing parties in accordance

with Rules 902(11) and 803(6) and are admissible on that basis, particularly given the absence of

any objection to date by the Defendant.

       Third, the Government moves to preclude the Defendant from introducing portions of her

post-arrest Mirandized statement to Special Agents of the Federal Bureau of Investigation that are

not introduced by the Government in its case-in-chief. Settled law prevents criminal defendants

from admitting self-serving hearsay while simultaneously avoiding cross-examination.

       Fourth, the Government requests that the Court permit the Government to use transcripts

of certain recorded conversations at trial and allow the jurors to use them both during trial and in

the course of their deliberations. The Fourth Circuit has approved this procedure, provided that

the Court explains to the jury that their review of the recordings should not be displaced by the

transcripts to the extent they believe there are any discrepancies.

       Finally, the Government moves to preclude the Defendant from impeaching Government

witnesses with documents authored by law enforcement, including summaries of witness
interviews. Because those documents and summaries are not the statements of the witnesses

themselves, the law does not permit the Defendant to use them to impeach.

                          MOTION IN LIMINE #1:
                 MOTION FOR PRETRIAL DETERMINATION
       OF ADMISSIBILITY OF EMAILS AS CO-CONSPIRATOR STATEMENTS

       Under Federal Rule of Evidence 104(a), the Court may, subject to the provisions of Rule

104(b), determine whether a matter proffered may be admitted in evidence. The Court is not bound

by the rules of evidence except with respect to privileges. The Government respectfully submits

that ruling pretrial on the admissibility of the emails will streamline the presentation of evidence

at trial and mitigate the need for lengthy bench conferences.

I.     Relevant Background

       A.      The Charged Conduct

       The Indictment charges the Defendant with one count of conspiracy to commit wire fraud

(in violation of 18 U.S.C. § 1349) and three counts of wire fraud (in violation of 18 U.S.C. § 1343).

(Dkt. No. 37.) The Indictment alleges that the Defendant participated for over three years (from

approximately May 2014 and continuing through approximately June 2017) in a fraudulent scheme

involving the sale and marketing of purported financial instruments known as “binary options”—

including as the Chief Executive Officer of Yukom Communications—that victimized United

States residents, including residents of this District, and others worldwide. As alleged in the

Indictment, Yukom was an Israel-based business that provided sales and marketing services,

including investor “retention services,” for two internet-based businesses that sold and marketed

binary options with the brand names BinaryBook and BigOption. (Id. at ¶¶ 2, 3.)

       As the Government will establish at trial (and as alleged in the Indictment), the Defendant

and co-conspirators and subordinates induced investors to deposit funds based on

misrepresentations, including: (1) false statements and material omissions regarding the alignment


                                                 2
of financial incentives between investors and representatives; (2) false statements and material

omissions regarding the suitability of binary options as investments and returns on investments in

binary options; (3) false statements and material omissions about the names, qualifications, and

physical location of representatives assisting investors; and (4) false statements and material

omissions regarding investors’ ability to withdraw investment funds and about the reasons that

funds could not be withdrawn. Representatives of BinaryBook and BigOption also made false

statements and material omissions regarding—and engaged in the deceptive use of—so-called

“bonuses,” “risk free trades,” and “insured trades.” (See id. at ¶ 19.)

       As the Government will show at trial, the conspiracy was widespread, organized, and

effective. Every investor-facing representative of BinaryBook and BigOption, as well as the

managers, owners, and supervisors training and assisting them, participated in the conspiracy.

       B.      Recovery of the Emails at Issue

       The emails at issue were recovered pursuant to search warrants at Google for certain email

accounts associated with BinaryBook, BigOption, and Yukom.                They provide extensive

documentation of the charged conduct—including planning, organizing, and executing the

conspiracy—among the Defendant and others working on behalf of BinaryBook and BigOption.

       On November 21, 2018, the Government provided the defense with custodial certifications

regarding the emails recovered pursuant to the search warrants that (as discussed further in the

Government’s second motion in limine) should obviate the need for the Government to call a

document custodian for the documents, in accordance with Federal Rule of Evidence 902(11). In

the same letter, the Government asked the defense to inform the Government no later than

December 3, 2018, if it intends to object to the introduction of the documents on the basis of the

certifications, which establish that the emails are authentic documents but do not relieve the




                                                 3
Government of establishing that the contents are otherwise admissible. To date, no objection has

been raised.

II.    Argument

       As explained further below, the Government anticipates that it will introduce various

emails that were not authored by the Defendant—but, rather, written by others on behalf of Yukom,

BinaryBook, and/or BigOption—because they constitute statements in furtherance of the charged

conspiracy and scheme pursuant to Federal Rule of Evidence 801(d)(2)(E).

       In addition to this basis for admission, the Government anticipates that it will otherwise

seek to admit emails in accordance with one or more of the following principles or rules, which it

does not address further in this submission: (1) that the emails were sent by the Defendant and are

therefore admissible as statements of a party opponent, see Fed. R. Evid. 801(d)(2)(A); (2) that the

emails contain statements by the Defendant or others that are not offered for their truth—such as

correspondence with investors containing false or misleading representations, see, e.g., United

States v. Bartko, No. 5:09-CR-321-D, 2010 WL 3984603, at *2 (E.D.N.C. Oct. 8, 2010) (“the

introduction of any statement alleged to be false is, by definition, not hearsay evidence”); (3) that

the statement is an order or question, and therefore incapable of verification; and (4) that, to the

extent that the Defendant manifested agreement with statements made by others in an email chain

that the Government is introducing for the truth of the matter asserted, they constitute adoptive

admissions pursuant to Federal Rule of Evidence 801(d)(2)(B).

       A.      Applicable     Law     Governing      Admissibility    of   Co-Conspirator
               Statements

       The essential elements of wire fraud are (1) the existence of a scheme to defraud and (2)

the use of a wire communication in furtherance of the scheme. See United States v. Jefferson, 674

F.3d 332, 366 (4th Cir. 2012); 18 U.S.C. § 1343. In order to establish a conspiracy to commit wire



                                                 4
fraud, the government must establish that (1) two or more persons agreed to commit wire fraud

and (2) the defendant willfully joined the conspiracy with the intent to further its unlawful purpose.

See United States v. Burfoot, 899 F.3d 326, 335 (4th Cir. 2018); 18 U.S.C. § 1349.

       Rule 801(d)(2)(E) provides that a statement is not hearsay if the statement was made by a

co-conspirator “during the course and in furtherance of the conspiracy.” Accordingly, a court may

admit evidence under this rule if it concludes, by a preponderance of the evidence, “(1) that there

was a conspiracy involving the declarant and the party against whom admission of the evidence is

sought and (2) that the statements at issue were made during the course of and in furtherance of

that conspiracy.” United States v. Blevins, 960 F.2d 1252, 1255 (4th Cir. 1992).

       The party seeking to introduce the statements “must show the existence of the conspiracy

and the declarant’s role in the conspiracy through independent evidence but may supplement that

evidence with the statements of the declarant.” United States v. Afridi, 241 F. App’x 81, 84 (4th

Cir. 2007); see also Fed. R. Evid. 801(d)(2) (“The contents of the statement shall be considered

but are not alone sufficient to establish . . . the existence of the conspiracy and the participation

therein of the declarant and the party against whom the statement is offered under subdivision

(E).”). A trial court is “not required to hold a hearing to determine whether a conspiracy exists”

before admitting statements under Rule 801(d)(2)(E). Blevins, 960 F.2d at 1256.

        “A statement by a co-conspirator is made ‘in furtherance’ of a conspiracy if it was intended

to promote the conspiracy’s objectives, whether or not it actually has that effect.” United States

v. Shores, 33 F.3d 438, 443 (4th Cir. 1994). A particular statement may be found to be “in

furtherance” of the conspiracy even though it is “susceptible of alternative interpretations” and

was not “exclusively, or even primarily, made to further the conspiracy,” so long as there is “some

reasonable basis” for concluding that it was designed to further the conspiracy. Id. at 444.




                                                  5
       B.        Evidence of the Conspiracy

       The Government expects to offer extensive evidence of the charged conspiracy, but at this

stage, we respectfully submit that the following is sufficient to satisfy the Government’s burden

under a preponderance of the evidence.

                 1.    Admissions by the Defendant

       As discussed further in connection with the Government’s motion in limine to preclude the

Defendant from admitting her own hearsay statements, the Defendant voluntarily participated in a

Mirandized interview with the FBI shortly after she was arrested. During that interview—the

relevant portions of which the Government will admit at trial—the Defendant acknowledged (1)

that she had been the CEO of Yukom; (2) that she used the alias Lena Green—which she referred

to as a “stage name”—and that, to her knowledge, no one else at Yukom used it; (3) that she used

the email addresses lena.green@binarybook.com and lena.green@bigoption.com; (4) that Yukom

provided “retention” services to BinaryBook and BigOption; (5) that other employees used “stage

names” and told investors that they were located in London when they were actually in Israel—

the latter of which she conceded was a “lie”; and (6) that “95%” of investors in the binary options

market lose money. (The Government can furnish the Court with a copy of the recorded interview

upon request.)

                 2.    Co-Conspirator Admissions

       As the Court is aware, one individual has executed a plea agreement with the Government

admitting her criminal involvement in the charged conspiracy that contains detailed factual

admissions concerning the same conduct at issue in this proceeding. Those admissions include

acknowledging the existence of the conspiracy, every manner and means charged in the

Indictment, and the Defendant’s active participation and management of the conspiracy.




                                                6
               3.     Internal Scripts and Training Materials

       In addition to alleging the means by which the Defendant and her co-conspirators

perpetrated their fraud, the Indictment refers to internal scripts, training materials, and other

correspondence that establish the systematic use of statements designed to induce investors to

deposit money with BinaryBook and BigOption. (See generally Indictment ¶¶ 22, 24, 26, 30, 32,

38.) The Government will seek to admit all of these materials at trial.

               4.     Other Evidence

       The Government also proffers that it will establish at trial that Yukom worked in

coordination with at least two affiliated companies—Linkopia, a Mauritius-based business that

performed investor “conversion” work for BinaryBook and BigOption, as well as Numaris, which

performed “retention” work in connection with Yukom. “Conversion services” were services

provided with the objective of converting a prospective binary options customer into an investor

and obtaining an initial deposit of funds, and “retention services” were services provided with the

objective of obtaining additional deposits from investors who had previously made deposits (i.e.,

investors who had already been “converted”).

       The Government will also establish that, in addition to the Defendant, Yukom employed a

number of senior managers who had oversight responsibility over daily matters.              Those

responsibilities included direct supervision of representatives who performed sales and/or

retention services, distributing new investor leads, establishing and conducting training sessions,

and reviewing employee sales pitches and scripts for use with client investors at both BinaryBook

and BigOption.

       Government witnesses will testify that in order to achieve the ends of the scheme, the

owners and managers of the relevant corporate entities employed conversion and retention staff

for both BinaryBook and BigOption. These individuals were the front-line representatives for the


                                                7
brands and had direct contact with client investors.               Representatives with conversion

responsibilities were responsible for establishing an initial investor relationship with a first deposit,

and representatives with retention responsibilities were responsible for working with investors to

induce further deposits. These employees were trained, encouraged, and directed by the Defendant

and other managers to use aggressive sales tactics—including through the use of the false and

misleading statements and material omissions alleged in the Indictment—in order to obtain the

maximum deposits from investors and ensure that the investors lost money in their accounts.

        C.      Admissibility of the Co-Conspirator Statements

        In light of the foregoing and subject to the Government’s proffer, the Government

respectfully requests that the Court rule that the Government may offer co-conspirator statements

in furtherance of the charged conspiracy at trial. In addition to statements about the overall

management and operation of BinaryBook and BigOption, these statements would include email

correspondence between and among co-conspirators (i.e., managers and representatives of Yukom,

BinaryBook, and/or BigOption) about the sale and marketing of binary options on behalf of

BinaryBook and BigOption; direct interactions and communications with and/or about investors;

sales tactics to increase deposits and prevent withdrawals; and the operations and performance of

sales and retention work performed on behalf of BinaryBook and BigOption.

                        MOTION IN LIMINE #2:
                MOTION TO CLARIFY ADMISSIBILITY OF
        DOCUMENTS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

        The Government requests a pretrial ruling clarifying the admissibility of domestic business

records pursuant to Federal Rules of Evidence 803(6) and 902(11), portions of which the

Government anticipates introducing at trial.




                                                   8
I.      Relevant Background

        In the course of its investigation concerning the conduct of the Defendant and her co-

conspirators, the Government has obtained records from various domestic corporate third parties.

Certain of those corporate third parties provided the Government with certifications of custodians

attesting that the relevant documents reflected records of a regularly conducted business activity.

As noted above, the Government provided notice of its intention to introduce certified records—

as well as copies of the relevant certifications—to the defense approximately three weeks ago.

(The Government can furnish copies of the relevant 902(11) certifications to the Court upon

request.)

II.     Argument

        The Federal Rules of Evidence permit the Government to admit the relevant records

pursuant to the certifications and without the testimony of custodial witnesses.

        In particular, Federal Rule of Evidence 902(11) provides that certified domestic records of

regularly conducted activities may be self-authenticating and admissible under Federal Rule of

Evidence 803(6)(A)-(C) if accompanied by a written declaration from a records custodian or other

qualified person certifying that the records: (i) were made at or near the time of the occurrence of

the matters set forth by, or from information transmitted by, a person with knowledge of those

matters; (ii) were kept in the course of a regularly conducted activity; and (iii) were made as a

regular practice. Rule 902(11) further specifies that the proponent must give an adverse party

reasonable written notice prior to trial of the intent to offer the record—and must make the record

and certification available for inspection—so that the party has a fair opportunity to challenge

them.

        All of these conditions have been met. The Government has provided the defense with

written notice and has provided copies of both the records and the certifications to her sufficiently


                                                 9
in advance of trial to provide a fair opportunity to challenge the records. No such challenge has

been raised, and as a result, the Government requests that the Court provide a pretrial ruling

clarifying that the certifications provide a sufficient basis for admissibility and, in turn, that the

Government can avoid the need to subpoena and call records custodians from throughout the

country to testify about them (an imposition on the time of the jurors that would be lengthy and

unnecessary).

                        MOTION IN LIMINE #3:
      MOTION TO EXCLUDE HEARSAY STATEMENTS OF THE DEFENDANT

       The Government also requests that the Court preclude the Defendant from introducing

portions of her post-arrest, Mirandized statement to Special Agents of the FBI because, if offered

by the Defendant, they would constitute inadmissible hearsay.

I.     Relevant Background

       The Defendant was arrested on September 14, 2017, and shortly thereafter, agreed to an

interview with two FBI Special Agents that lasted approximately two-and-a-half hours. The

Defendant was given Miranda warnings both verbally in English and in writing in Hebrew, and

she signed the written version. The Government produced a copy of the interview to the defense—

which was digitally recorded on video—within days (specifically, on September 18, 2017). The

Defendant did not move to suppress any statements made to law enforcement as part of her pretrial

motions earlier this year.

       The interview contains both admissions and false exculpatory statements that the

Government may introduce at trial. As noted above, the Defendant admitted key aspects of her

work at Yukom, her use of an alias (or “stage name”), and the fact that “95%” of investors in the

binary options market lose money. At the same time, the Defendant falsely stated (1) that her

employees were compensated based on how much time they spent working with investors to



                                                 10
improve investors’ ability to succeed when trading—when, in fact, they received commissions

based on net investor deposits generated; and (2) that she and other salespeople informed investors

that 95% of people lost money in the market—a claim that is belied by voluminous documentary

and recorded evidence.

       Other portions of the interview contain lengthy, self-serving statements about the work of

the Defendant and her co-conspirators on behalf of Yukom, BinaryBook, and BigOption.

II.    Argument

       A defendant may not introduce her own out-of-court statements for the truth of the matter

asserted—even if those statements appear to be exculpatory. See, e.g., United States v. Chiles, 185

F. App’x 301, 305 (4th Cir. 2006) (noting that the Federal Rules of Evidence do not provide for

the admission of “self-serving, exculpatory statements made by a party which are being sought for

admission by that same party”); United States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996)

(holding that the defendant could not introduce his own out-of-court statements, because the Rules

of Evidence “do not . . . provide an exception for self-serving, exculpatory statements made by a

party which are being sought for admission by that same party”). The requirement of Rule

801(d)(2)(A) that an admission be offered “against” a party is designed to exclude the introduction

of self-serving statements by the party making them, even when the defendant claims that those

statements would be exculpatory. See Wilkerson, 84 F.3d at 696.

       This rule ensures that a defendant’s self-serving statements are not presented to the jury

“without subjecting [her] to cross-examination, precisely what the hearsay rule forbids.” United

States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000). In the absence of such a rule, the parties could

“effectuate an end-run around the adversarial process by, in effect, testifying without swearing an

oath, facing cross-examination, or being subjected to first-hand scrutiny by the jury.” United




                                                 11
States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005). Accordingly, the Defendant should not be

permitted to admit statements by her that were not admitted by the Government in its case-in-chief.

       The Defendant may argue that portions of the statements in her interview should be

admitted pursuant to the rule of completeness—which, as codified in Federal Rule of Evidence

106, provides that “when a writing or recorded statement or part thereof is introduced by a party,

an adverse party may require the introduction at that time of any other part or any other writing or

recorded statement which ought in fairness to be considered contemporaneously with it.” Rule

106 does not provide a basis for the Defendant’s independent introduction of her own statements

because, as the Fourth Circuit has held, the rule of completeness may not be used to admit “self-

serving, exculpatory statements made by a party which are being sought for admission by that

same party.” United States v. Lentz, 524 F.3d 501, 526 (4th Cir. 2008); see also Wilkerson, 84

F.3d at 696 (explaining that Rule 106 does not “render admissible the evidence which is otherwise

inadmissible under the hearsay rules”).

                         MOTION IN LIMINE #4:
      MOTION FOR USE OF TRANSCRIPTS OF RECORDED CONVERSATIONS

       The Government also requests a pretrial ruling concerning the use of transcripts of certain

recorded conversations—in particular, recorded calls between BinaryBook and BigOption

representatives and client investors.

I.     Relevant Background

       As part of the ordinary course of business of BinaryBook and BigOption, calls were

recorded and reviewed by managerial staff—including the Defendant—for training, quality

control, and to respond to complaints or inquiries of client investors. Certain of the calls were

distributed to managerial staff by email, attaching audio files of the calls.




                                                  12
        The Government obtained copies of the recordings as a result of the email search warrants

discussed earlier in this memorandum. Information obtained from the Google search warrants was

produced to the defense on various dates beginning in May 2018 and continuing through August

2018.

        The recorded calls are replete with false and misleading statements by representatives of

BinaryBook and BigOption and are consistent with call scripts and training materials that were

internally circulated among the Defendant and others. (See generally Indictment ¶¶ 22, 26, 30, 32,

38.) At least one of these recordings contains a call with an investor by the Defendant herself that

appears to have occurred on or about August 19, 2015. On the recording, the Defendant stated to

the victim that she was originally from Russia; that she was the “floor manager” for BigOption;

and that she was “almost the CEO” and “the highest person in the company.” She also stated to

him that she wanted him to be “my partner” and “to succeed,” and that he would “like [her]

results.” The Defendant emailed a recording of that call to other representatives of BinaryBook

and BigOption with the explanation that it was “my call” “[t]o show you they all have money.”

        As noted earlier, Google provided written certifications that the emails and attachments

obtained pursuant to the Government’s search warrants were business records maintained in the

ordinary course of business pursuant to Federal Rule of Evidence 902(11), and the Defendant has

not objected to admission of the emails pursuant to the certifications.

II.     Argument

        In addition to introducing the recordings as substantive evidence, the Government intends

to introduce transcripts associated with the calls. The Government does not intend to move the

transcripts into evidence but—consistent with Fourth Circuit precedent—requests that the Court

allow the transcripts to be used as an aid for the jury while listening to the recordings and during

deliberations.


                                                13
        For instance, in United States v. Collazo, 732 F.2d 1200, 1203-04 (4th Cir. 1984), the court

held that it is within the discretion of the trial court to permit jurors to use transcripts not only as

an aid during trial, but also as an aid during the deliberative process. The trial court can ensure

that the transcripts are not used as substitute evidence by advising the jury, as in Collazo, that the

transcripts are not evidence but merely aids to follow the recordings and that the jury is bound by

its own recollection and evaluation of the recordings, not the transcripts. Id. See also United

States v. Brandon, 363 F.3d 341, 345 (4th Cir. 2004) (holding that court’s cautionary instructions

“ensured that the jury did not mistake the transcripts, rather than the tapes, as the critical pieces of

evidence”); United States v. Pratt, 351 F.3d 131, 140 (4th Cir. 2003) (same); Sand, Modern

Federal Jury Instructions, 5-9.

                        MOTION IN LIMINE #5:
                MOTION TO PRECLUDE IMPEACHMENT OF
      WITNESSES WITH DOCUMENTS AUTHORED BY LAW ENFORCEMENT

        Finally, the Government requests that the Court specify prior to trial that the Defendant

may not use documents authored by law enforcement, including but not limited to summaries of

witness interviews commonly referred to as FBI 302s, to impeach interviewees on the basis of

inconsistent statements if they are called by the Government as witnesses at trial.

        Witnesses may only be impeached with their own prior statements, and FBI notes and

interview summaries are not the statements of the witnesses themselves. The Supreme Court has

recognized that it would be “grossly unfair to allow the defense to use statements to impeach a

witness which could not fairly be said to be the witness’ own rather than the product of the

investigator’s selections, interpretations, and interpolations.” Palermo v. United States, 360 U.S.

343, 350 (1959).

        In taking notes and preparing 302s or similar summaries, investigating agents necessarily

exercise some discretion by including their characterization of only those segments of a witness’s


                                                  14
interview to which they assign importance and relevance. As a result, the notes and 302s are not

the “statements” of the interviewee. See United States v. Roseboro, 87 F.3d 642, 645 (4th Cir.

1996) (“[w]hile a statement need not have been written or signed by the witness, if the statement

is not the witness’ actual words, it must in some way have been adopted or approved by the witness

to qualify as Jencks material”); United States v. Donato, 99 F.3d 426, 433 (D.C. Cir. 1997) (under

Palermo, FBI notes and 302s that constitute a selection of what was said during the interview are

not statements of interviewees that would be discoverable under the Jencks Act).

       As a result, courts have held that law enforcement summaries cannot be used to impeach

interviewees if they are called as witnesses at trial. See, e.g., United States v. Leonardi, 623 F.2d

746, 757 (2d Cir. 1980) (upholding trial court’s refusal to admit FBI agent’s summary of interview

with government witness as a prior inconsistent statement because document was “not attributable

to” the witness); United States v. Shannahan, 605 F.2d 539, 542 (10th Cir. 1979) (upholding

refusal of trial court to permit defense to use FBI report of interview to impeach government

witnesses because “reports did not come within the rule authorizing the use of prior statements”).

       The Government does not object to the defense cross examining a witness using

information contained in 302s. Likewise, in the appropriate circumstances and with the proper

foundation, the defense may attempt to refresh a witness’s recollection by showing the witness a

302, but only if the defense does so in a manner that does not imply that the 302 is the witness’s

own statement.




                                                 15
Dated: December 10, 2018

                                 Respectfully submitted,

                                 Sandra Moser
                                 Acting Chief, Fraud Section
                                 Criminal Division
                                 U.S. Department of Justice

                           By:          /s/
                                 Tracee Plowell, Assistant Chief
                                 Ankush Khardori, Trial Attorney

                                 Fraud Section, Criminal Division
                                 U.S. Department of Justice
                                 1400 New York Ave. N.W.
                                 Washington, D.C. 20530




                                   16
                                CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will notify counsel for the Defendant of

the filing.


                                             By:           /s/
                                                    Tracee Plowell
                                                    Assistant Chief
                                                    Fraud Section, Criminal Division
                                                    U.S. Department of Justice
